[Cite as State v. Eutsey, 2021-Ohio-3913.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                :       JUDGES:
                                             :       Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                   :       Hon. Patricia A. Delaney, J.
                                             :       Hon. Earle E. Wise, Jr., J.
-vs-                                         :
                                             :
JOSIAH EUTSEY                                :       Case No. 2020 CA 00152
                                             :
        Defendant-Appellant                  :       OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case No. 2019 CR 2233




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    November 3, 2021




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

KYLE L. STONE                                        GEORGE URBAN
PROSECUTING ATTORNEY                                 116 Cleveland Avenue N.W.
                                                     Canton, OH 44702
    By: LON'CHERIE' D. BILLINGSLEY
        110 Central Plaza South - Suite 510
        Canton, OH 44702-1413
Stark County, Case No. 2020 CA 00152                                                    2



Wise, Earle, J.

       {¶ 1} Defendant-Appellant Josiah "Jo Jo" Eutsey appeals the October 21, 2020

judgment of the Stark County Court of Common Pleas sentencing him to an aggregate

total of 18 years to life. Plaintiff-Appellee is the State of Ohio.

                          FACTS AND PROCEDURAL HISTORY

       {¶ 2} Twenty-year-old Dewayne Jackson and 19-year-old Te'Quan Franklin were

best friends who hung out on a daily basis. May 30, 2019 was no exception. On that day

the two decided to steal some marijuana from appellant Eutsey. The three men knew one

another from playing midget football as children.

       {¶ 3} Jackson set up a meeting with Eutsey on the pretense of purchasing a half

pound of marijuana. Eutsey expected $1200 from the deal, but neither Jackson nor

Franklin actually had any money. The three were to meet at the Shorb Drive-Thru in

Canton, Ohio.

       {¶ 4} Jackson and Franklin walked to the drive thru which was a two-minute walk

from Jackson's home on Worley Ave NE. Shortly before 3:00 p.m., Eutsey arrived alone

in a black Toyota RAV4 SUV with tinted windows. Jackson and Franklin left the business

and got into the vehicle with Jackson in the front passenger seat and Franklin behind him.

Eutsey drove a short distance away from the drive thru and then stopped so Franklin and

Jackson could look at the marijuana.

       {¶ 5} Franklin took that opportunity to get out of the SUV and walk toward the rear

of the vehicle. Jackson then asked him to "come smell the weed," so he did. Franklin

asked Eutsey what kind of marijuana it was, then grabbed the bag and ran. As he ran,

Franklin looked back to see Jackson still sitting in the passenger seat of the SUV looking
Stark County, Case No. 2020 CA 00152                                                 3


at him. He wondered why Jackson had not run as well. Eutsey speed after Franklin in the

SUV, but Franklin lost him by running through yards. Jackson called Franklin asked what

he was doing, he told Franklin Jo Jo had a gun on him, and asked him to bring back the

marijuana. Franklin refused.

      {¶ 6} While that was happening, Rachelle Lang went to the window of her

apartment at the corner of 19th Street and Gross NE to see what her dog was barking

about. At the window she saw children getting off the school bus and running to their

homes. As she stood watching she saw a black 4-door SUV race up the street in the

same direction as the bus. She heard gunshots then saw Jackson either jump or get

pushed out of the rear passenger side of the SUV. She raced outside to find Jackson

attempting to drag himself out of the road. She and another bystander helped Jackson

until first responders arrived. Jackson told Lang he had been shot but when Lang asked

who shot him Jackson said he did not know.

      {¶ 7} Canton Police Officers Kyle Slone and Andrew Russ were first on the scene

followed immediately thereafter by several other Canton Police Officers. Jackson could

not tell officers who had shot him as he was in a great deal of pain and unresponsive.

Some officers rendered lifesaving attempts until an ambulance arrived and others looked

for evidence.

      {¶ 8} A bystander gave Sergeant Shane Buie Jackson's cell phone. Officers

recovered no other evidence of value at the scene.

      {¶ 9} Jackson was transported to Aultman Hospital. Ten to 15 minutes later,

Franklin learned Jackson had been shot. Distraught, Franklin went to Aultman where he
Stark County, Case No. 2020 CA 00152                                                   4


met Jackson's mother and told her what had happened. Jackson was life-flighted to a

Cleveland hospital, but died of his injuries the following day.

       {¶ 10} On June 3, 2019, Officer Slone obtained security video from the Shorb

Drive-Thru and from a Ring Doorbell mounted on a residence on Worley Ave. NE. The

security video showed Franklin and Jackson at the Shorb Drive-Thru several minutes

before the shooting. The Ring Doorbell video showed Franklin running eastbound across

Worley with the marijuana in his right hand.

       {¶ 11} Officers also obtained security camera footage from nearby cameras

mounted outside the Stark County Sanitation building and Walther's Café for the same

time period. The videos show a black SUV traveling northbound on Maple at a high rate

of speed and running the stop sign at Maple and 19th Street.

       {¶ 12} After Eutsey was developed as a suspect, Franklin met with Canton Police

Officer Zachary Snader who provided Franklin with a photo array. Franklin identified a

photo of Eutsey as the man he and Jackson met on May 30, 2019 with 100 percent

certainty. Franklin also consented to a search of his phone as well as his home where the

stolen marijuana was recovered.

       {¶ 13} Federal Bureau of Investigation Agent Jacob Kunkle, an expert in cellular

technology and cellular surveying analysis examined cell phones belonging to Jackson

and Franklin. He also examined Sprint Cellular records for the phone number associated

with Eutsey. Kunkle was able to establish a timeline of communications between phones

associated with Eutsey, Jackson, and Franklin, and where the phones were when the

calls were made. Because Kunkle had the actual telephones belonging to Jackson and

Franklin, he was able to access GPS data from those phones. Because he did not have
Stark County, Case No. 2020 CA 00152                                                     5


Eutsey's phone, he could only determine what cell towers the phone was close to when

calls were made. Nonetheless, the locations of the calls coincided with the security

videos.

      {¶ 14} Specifically, Kunkle determined the communications between the three

phones began with a 34-second call from Eutsey's phone to Jackson's at 2:47 p.m. At

2:52 p.m., Jackson's phone contacted Eutsey's phone for a 29 second call. At 3:03:33,

Jackson's phone began moving from the Shorb Drive-Thru to the scene of the homicide.

At 3:04, Jackson's phone contacted Franklin's phone. At 3:04:14 Eutsey's phone pinged

the cell tower at Walnut NE between 6th and 12th Street. At 3:05:42 Jackson again

contacted Franklin, a call that lasted one minute and 32 seconds. Jackson's phone at that

point was approaching 12th and Maple NE. At 3:06:40 Eutsey's phone pinged near Cook

Park on 12th Street NE. At 3:07, Jackson contacted Franklin for 10 seconds. At 3:08:22

Jackson's phone stopped at 19th and Gross.

      {¶ 15} Jackson's body was examined by Forensic Pathologist Dr. Erica Armstrong.

Armstrong determined Jackson had a single gunshot entrance wound at his left back. The

bullet transected Jackson's aorta artery and his vena cava vein, traveled through his liver

and exited at his right front abdominal area. Dr. Armstrong found the cause of death was

a gunshot wound of the trunk and the manner of death was homicide.

      {¶ 16} In December, 2019, the black RAV4 SUV associated with Eutsey was

located in Toledo, Ohio at his mother's home. A search warrant was obtained to search

and process the vehicle for evidence. Although portions of the interior of the vehicle

fluoresced after being treated with Luminol, no blood evidence was found in the vehicle.
Stark County, Case No. 2020 CA 00152                                                    6


       {¶ 17} On November 13, 2019, the Stark County Grand Jury returned an

indictment charging Eutsey as follows:

       {¶ 18} Count one, murder pursuant to R.C. 2903.02(A), 2903.02(D), 2903.02(B);

count two, felony murder pursuant to R.C. 2903.02(B), 2903.02(D); count three, felonious

assault pursuant to R.C. 2903.11(A), 290311(D)(1)(a) and count four, improperly handing

a firearm in a motor vehicle pursuant to R.C. 2923.16(B), 2923.16(I). Each count carried

a firearm specification.

       {¶ 19} Eutsey pled not guilty to the charges and elected to proceed to a jury trial

which began on September 14, 2020. After hearing the above outlined evidence, the jury

convicted Eutsey of felony murder, felonious assault, improperly handling a firearm in a

motor vehicle, and the accompanying firearm specifications. He was acquitted of murder

as contained in count one of the indictment. He was subsequently sentenced to an

aggregate total of 18 year to life.

       {¶ 20} Appellant timely appealed and the matter is now before this court for

consideration. He raises four assignments of error as follow:

                                            I

       {¶ 21} "THE STATE FAILED TO PRESENT SUFFICIENT EVIDENCE TO

SUSTAIN A CONVICTION AGAINST THE APPELLANT, AND THE CONVICTION MUST

BE REVERSED."




                                            II
Stark County, Case No. 2020 CA 00152                                                       7


       {¶ 22} "THE APPELLANT'S CONVICTION WAS NOT SUPPORTED BY THE

MANIFEST WEIGHT OF THE EVIDENCE PRESENTED AND MUST BE REVERSED."

                                             III

       {¶ 23} "THE TRIAL COURT PLAINLY ERRED BY FAILING TO PRESENT A

JURY INSTRUCTION ON THE LESSER INCLUDED OFFENSES OF VOLUNTARY

MANSLAUGHTER AND AGGRAVATED ASSAULT."

                                             IV

       {¶ 24} "THE APPELLANT WAS DENIED EFFECTIVE ASSISTANCE OF

COUNSEL IN VIOLATION OF HIS RIGHTS UNDER THE 6TH AND 14TH AMENDMENTS

TO THE UNITED STATES CONSTITUTION AND ARTICLE 1, SECTION 10 OF THE

OHIO CONSTITUTION."

                                            I, II

       {¶ 25} We address Eutsey's first two assignments of error together. In these

assignments of error, Eutsey argues his convictions are against the manifest weight and

sufficiency of the evidence. We disagree.

       {¶ 26} On review for sufficiency, a reviewing court is to examine the evidence at

trial to determine whether such evidence, if believed, would support a conviction. State v.

Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991). "The relevant inquiry is whether, after

viewing the evidence in a light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime proven beyond a reasonable doubt."

Jenks at paragraph two of the syllabus, following Jackson v. Virginia, 443 U.S. 307, 99

S.Ct. 2781, 61 L.Ed.2d 560 (1979). On review for manifest weight, a reviewing court is to

examine the entire record, weigh the evidence and all reasonable inferences, consider
Stark County, Case No. 2020 CA 00152                                                     8


the credibility of witnesses and determine "whether in resolving conflicts in the evidence,

the jury clearly lost its way and created such a manifest miscarriage of justice that the

conviction must be reversed and a new trial ordered." State v. Martin, 20 Ohio App.3d

172, 175, 485 N.E.2d 717 (1st Dist.1983). See also, State v. Thompkins, 78 Ohio St.3d

380, 678 N.E.2d 541 (1997). The granting of a new trial "should be exercised only in the

exceptional case in which the evidence weighs heavily against the conviction." Martin at

175.

       {¶ 27} Eutsey does not argue the state failed to prove any one element of felony

murder, felonious assault, or improperly handing a firearm in a motor vehicle. Instead,

Eutsey challenges the type of evidence presented and credibility and consistency of the

witnesses.

       {¶ 28} Eutsey first argues there was no direct evidence presented to support his

convictions. It is axiomatic however, that circumstantial and direct evidence inherently

possess the same probative value. See Jenks, supra at paragraph one of the syllabus. In

this matter there was abundant circumstantial evidence connecting Eutsey to the charged

crimes and the fact that he committed the crimes with a gun.

       {¶ 29} Next, Eutsey faults Rachelle Lang for initially reporting the vehicle she saw

Jackson emerge from was a Jeep, possibly a 2015 model. At trial, however, Lang

described the vehicle as a "black everything 4-door SUV" and identified a photo of Eutsy's

RAV4 as the vehicle she saw on May 30, 2019. Transcript of trial (T) at 170. Additionally,

when confronted about her initial report that the vehicle was a Jeep Lang explained "I

really don't know cars" and further stated she was not at all surprised the vehicle was not

actually a Jeep. (T) 170-171.
Stark County, Case No. 2020 CA 00152                                                     9


       {¶ 30} Eutsey also finds contradiction in Lang's testimony that Jackson was either

pushed or jumped out of the rear passenger side of the car and Franklin's testimony that

Jackson was seated in the front passenger seat. We find however, the jury could have

reasonably determined that Jackson switched seats in the minutes after Franklin ran, and

in any event, which door Jackson emerged from had no real bearing on any fact of

consequence in this matter.

       {¶ 31} Eutsey also argues his convictions are against the manifest weight and

sufficiency of the evidence because Franklin was not credible. Credibility determinations,

however, are a matter for the trier of fact to sort out. Because the trier of fact sees and

hears the witnesses and is particularly competent to decide whether, and to what extent,

to credit the testimony of particular witnesses, an appellate court must afford substantial

deference to its determinations of credibility. Barberton v. Jenney, 126 Ohio St.3d 5,

2010-Ohio-2420, 929 N.E.2d 1047, ¶ 20. In other words, "[w]hen there exist two fairly

reasonable views of the evidence or two conflicting versions of events, neither of which

is unbelievable, it is not our province to choose which one we believe." State v. Dyke, 7th

Dist. Mahoning No. 99 CA 149, 2002-Ohio-1152, at ¶ 13, quoting State v. Gore, 131 Ohio

App.3d 197, 201, 722 N.E.2d 125(7th Dist. 1999). Thus, an appellate court will leave the

issues of weight and credibility of the evidence to the fact finder, as long as a rational

basis exists in the record for its decision. State v. Picklesimer, 4th Dist. Pickaway No.

11CA9, 2012–Ohio–1282, ¶ 24.

       {¶ 32} Here, a rational basis exists for the jury's decision as the evidence

presented from other fact and expert witnesses supported Franklin's testimony. We

therefore reject Eutsey's credibility arguments.
Stark County, Case No. 2020 CA 00152                                                    10


      {¶ 33} Eutsey next argues he could not be the person who shot Jackson because

Jackson could not identify him as the shooter. A review of the record indicates, however,

that Jackson was in poor condition and in a great deal of pain when help arrived and

became unconscious shortly thereafter. T. 151, 166, 168. We therefore find Jackson's

inability to identify the shooter does not render Eutsey's convictions against the manifest

weight or sufficiency of the evidence.

      {¶ 34} After viewing the evidence in a light most favorable to the prosecution, we

find any rational trier of fact could have found the essential elements of the crime proven

beyond a reasonable doubt, that the evidence is not against the manifest weight of the

evidence as nothing within the record supports a conclusion that the jury lost its way and

this is not an exceptional case in which the evidence weighs heavily against the

conviction.

      {¶ 35} The first and second assignments of error are overruled.

                                            III

      {¶ 36} In his third assignment of error, Appellant asserts the trial court committed

plain error by failing to charge the jury on the lesser included offenses of voluntary

manslaughter and aggravated assault because he was incited to a sudden fit of passion

or rage by the theft of his marijuana. We disagree.

      {¶ 37} Defense counsel did not request an instruction for any lesser included

offense. We therefore analyze this assignment of error for plain error.

      {¶ 38} The Supreme Court of Ohio recently clarified the plain error standard of

review:
Stark County, Case No. 2020 CA 00152                                                    11


            Crim.R. 52(B) affords appellate courts discretion to correct "[p]lain errors or

            defects affecting substantial rights" notwithstanding an accused's failure to

            meet his obligation to bring those errors to the attention of the trial court.

            However, the accused bears the burden to demonstrate plain error on the

            record, State v. Quarterman, 140 Ohio St.3d 464, 2014-Ohio-4034, 19

            N.E.3d 900, ¶ 16, and must show "an error, i.e., a deviation from a legal

            rule" that constitutes "an 'obvious' defect in the trial proceedings," State v.

            Barnes, 94 Ohio St.3d 21, 27, 759 N.E.2d 1240 (2002).

            Even if the error is obvious, it must have affected substantial rights, and

            "[w]e have interpreted this aspect of the rule to mean that the trial court's

            error must have affected the outcome of the trial." Id. We recently clarified

            in State v. Rogers, 143 Ohio St.3d 385, 2015-Ohio-2459, 38 N.E.3d 860,

            that the accused is "required to demonstrate a reasonable probability that

            the error resulted in prejudice—the same deferential standard for reviewing

            ineffective assistance of counsel claims." (Emphasis sic.) Id. at ¶ 22, citing

            United States v. Dominguez Benitez, 542 U.S. 74, 81–83, 124 S.Ct. 2333,

            159 L.Ed.2d 157 (2004).

            If the accused shows that the trial court committed plain error affecting the

            outcome of the proceeding, an appellate court is not required to correct it;

            we have "admonish[ed] courts to notice plain error 'with the utmost caution,

            under exceptional circumstances and only to prevent a manifest

            miscarriage of justice.' " (Emphasis added.) Barnes at 27, 759 N.E.2d 1240,
Stark County, Case No. 2020 CA 00152                                                           12


                quoting State v. Long, 53 Ohio St.2d 91, 372 N.E.2d 804 (1978), paragraph

                three of the syllabus.



         {¶ 39} State v. Thomas, 152 Ohio St.3d 15, 92 N.E.3d 821, 2017-Ohio-8011, ¶¶

32-34.

         {¶ 40} A trial court should give a jury instruction on a lesser included offense only

if the facts warrant it, that is, only where the jury could reasonably conclude the evidence

supports a finding of guilt on the lesser included offense, but not on the principal charge,

State v. Thomas, 40 Ohio St.3d 213, 533 N.E.2d 286 (1988).

         {¶ 41} At trial, Eutsey presented a complete defense arguing he did not commit

the charged crimes. (T.) 544-545. Indeed, in his first two assignments of error here on

appeal Eutsey also argues he did not commit the offenses. Eutsey cannot present a

complete defense yet also argue he was provoked into committing the offense because

he was robbed. He made no such admissions at trial. The evidence presented did not

therefore warrant any lesser included offense instruction. Accordingly, we find it was not

error, plain or otherwise, for the court to fail to instruct on any lesser included offense.

         {¶ 42} The third assignment of error is overruled.

                                              IV

         {¶ 43} In his final assignment of error, Eutsey argues he was denied effective

assistance of counsel when his trial counsel failed to request a jury instruction for the

lesser included offenses of aggravated assault and/or voluntary manslaughter, and

further for failing to object to hearsay testimony from Jackson's mother Natalie Williams.

We disagree.
Stark County, Case No. 2020 CA 00152                                                     13


       {¶ 44} To prevail on a claim of ineffective assistance of counsel, a defendant must

demonstrate: (1) deficient performance by counsel, i.e., that counsel's performance fell

below an objective standard of reasonable representation, and (2) that counsel's errors

prejudiced the defendant, i.e., a reasonable probability that but for counsel's errors, the

result of the trial would have been different. Strickland v. Washington, 466 U.S. 668, 687-

688, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); State v. Bradley, 42 Ohio St.3d 136,

538 N.E.2d 373 (1989), paragraphs two and three of the syllabus. "Reasonable

probability" is "probability sufficient to undermine confidence in the outcome." Strickland

at 694, 104 S.Ct. 2052.

       {¶ 45} Because there are countless ways to provide effective assistance in any

given case, judicial scrutiny of a lawyer's performance must be highly deferential.

Strickland, 466 U.S. 668 at 694, 104 S.Ct. 2052, 80 L.Ed.2d 674. "Decisions on strategy

and trial tactics are granted wide latitude of professional judgment, and it is not the duty

of a reviewing court to analyze trial counsel's legal tactics and maneuvers." State v.

Quinones, 8th Dist. Cuyahoga No. 100928, 2014-Ohio-5544, ¶ 18.

       {¶ 46} First, as we have already determined in the third assignment of error, a

lesser included offense instruction was not warranted in this matter. We therefore reject

Eutsey's ineffective assistance complaints in that regard.

       {¶ 47} Next, Eutsey argues his trial counsel should have objected to William's

statement regarding what Franklin told her at the hospital. Our review of the record,

however, reveals the statement was properly admitted as an excited utterance under

Evid.R. 803(2). The rule defines an excited utterance as "[a] statement relating to a

startling event or condition made while the declarant was under the stress of excitement
Stark County, Case No. 2020 CA 00152                                                    14


caused by the event or condition." The admissibility of such statements does not depend

upon the availability of the declarant as a witness. Evid.R. 803.

       {¶ 48} Here, the state properly laid a foundation for the statement's admission.

Williams testified Franklin under the stress of learning his best friend had been shot. She

described Franklin as upset, cussing, punched a wall, and sat in a chair rocking back and

forth and rubbing his head. (T) 207-208. There was therefore no legitimate reason for

defense counsel to object.

       {¶ 49} The final assignment of error is overruled.

       {¶ 50} The judgment of conviction and sentence of the Stark County Court of

Common Pleas is affirmed.




By Wise, Earle, J.

Hoffman, P.J. and

Delaney, J. concur.




EEW/rw